Citation Nr: 1224028	
Decision Date: 07/11/12    Archive Date: 07/18/12

DOCKET NO.  07-17 131A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Houston, Texas


THE ISSUE

Entitlement to service connection for cause of the Veteran's death.


REPRESENTATION

Appellant represented by:	The American Legion


ATTORNEY FOR THE BOARD

S. B. Armstrong, Associate Counsel




INTRODUCTION

The Veteran had active duty service from August 1965 to May 1969.  The Veteran died in January 1993; the appellant is the Veteran's widow.

This matter comes to the Board of Veterans' Appeals (Board) from a July 2006 rating decision of a Department of Veterans Affairs (VA) Regional Office (RO).  In February 2011 the Board reopened the appellant's claim and remanded the case for additional development.

In June 2012 the appellant's representative submitted additional evidence with a waiver of RO initial consideration.  


FINDINGS OF FACT

1.  The Veteran died in January 1993; his death certificate shows that the immediate cause of death was heart failure and an underlying cause leading to the immediate cause of death was apnea syndrome; it was noted that alcohol use probably contributed to his death.  

2.  The Veteran had not established service connection for any disability during his lifetime. 

3.  It is not shown that the Veteran set foot on land in the Republic of Vietnam or was otherwise exposed to an herbicide agent (to include Agent Orange) during service.

4.  Heart failure, apnea syndrome, and diabetes mellitus were not manifested in service or for many years thereafter, nor were any of these disorders causally related to the Veteran's service.  
5.  A service-connected disability did not cause or contribute to the Veteran's death.


CONCLUSION OF LAW

A death causing disability was not incurred in or related to the Veteran's service or to a service-connected disability.  38 U.S.C.A. §§ 1101, 1110, 1112, 1113, 1116, 1310, 5107 (West 2002); 38 C.F.R. §§ 3.102, 3.303, 3.307, 3.309, 3.312 (2011).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

A. Veterans Claims Assistance Act of 2000 (VCAA)

Under the Veterans Claims Assistance Act of 2000 (VCAA), codified at 38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5106, 5107 and 5126; see also 38 C.F.R. §§ 3.102, 3.156(a), and 3.326(a), VA has a duty to notify the claimant of any information and evidence needed to substantiate and complete a claim, and of what part of that evidence is to be provided by the claimant and what part VA will attempt to obtain for the claimant.  38 U.S.C.A. § 5103(a); 38 C.F.R § 3.159(b)(1); Quartuccio v. Principi, 16 Vet. App. 183, 187 (2002).

Duty to Notify

Upon receipt of a complete or substantially complete application, VA must notify the claimant of the information and evidence not of record that is necessary to substantiate a claim, which information and evidence VA will obtain, and which information and evidence the claimant is expected to provide.  38 U.S.C.A. § 5103(a).  The notice requirements apply to all five elements of a service connection claim: 1) veteran status; 2) existence of a disability; 3) a connection between the Veteran's service and the disability; 4) degree of disability; and 5) effective date of the disability.  Dingess v. Nicholson, 19 Vet. App. 473 (2006).  The notice must be provided to a claimant before the initial unfavorable adjudication by the RO.  Pelegrini v. Principi, 18 Vet. App. 112 (2004).  The notice requirements may be satisfied if any errors in the timing or content of such notice are not prejudicial to the claimant.  Mayfield v. Nicholson, 19 Vet. App. 103 (2005), rev'd on other grounds, 444 F.3d 1328 (Fed. Cir. 2006).

Certain additional VCAA notice requirements may attach in the context of a claim for Dependency Indemnity and Compensation (DIC) benefits based on service connection for the cause of the Veteran's death.  Generally, section 5103(a) notice for a DIC case must include: (1) a statement of the conditions, if any, for which a veteran was service-connected at the time of his or her death; (2) an explanation of the evidence and information required to substantiate a DIC claim based on a previously service-connected condition; and (3) an explanation of the evidence and information required to substantiate a DIC claim based on a condition not yet service-connected.  In addition, the content of the section 5103(a) notice letter will depend upon the information provided in the claimant's application.  Hupp v. Nicholson, 20 Vet. App. 1 (2006).

The appellant was advised of VA's duties to notify and assist in the development of the claim.  A May 2009 letter explained the evidence necessary to substantiate her claim in accordance with Hupp, the evidence VA was responsible for providing, the evidence she was responsible for providing, and of disability rating and effective date criteria.  A February 2010 supplemental statement of the case (SSOC) readjudicated the matter (curing any notice timing defect).  See Prickett v. Nicholson, 20 Vet. App. 370, 376 (2006).  The appellant has had ample opportunity to respond/supplement the record and she has not alleged that notice in this case was less than adequate.



      Duty to Assist

The VCAA also provides that VA has a duty to assist claimants in obtaining evidence needed to substantiate a claim.  38 U.S.C.A. § 5103A; 38 C.F.R. § 3.159(c).  In this case, the Veteran's service treatment records (STRs) and post-service treatment records are associated with the claims file and the appellant has not identified any pertinent evidence that remains outstanding.  

Pursuant to the Board's February 2011 remand the RO obtained postservice treatment records and conducted development to attempt to verify the Veteran's alleged exposure to herbicide agents in Thailand.  

As there is no competent evidence that any of the Veteran's death causing disabilities may have been related to service, the "low threshold" standard as to when an examination to secure a nexus opinion is required is not met, and development for such an examination is not necessary.  38 C.F.R. § 3.159(c)(4); McLendon v. Nicholson, 20 Vet. App. 79 (2006).

The Board concludes that VA's duties have been fulfilled with respect to the issue on appeal.  Overall, there is no evidence of any VA error in notifying or assisting the appellant that reasonably affects the fairness of this adjudication.  

B. Legal Criteria, Factual Background, and Analysis

The appellant is claiming service connection for the cause of the Veteran's death.  In a claim of service connection for the cause of the Veteran's death, evidence must be presented that links the fatal disease to a period of military service or to an already service-connected disability.  See 38 U.S.C.A. § 1110; 38 C.F.R. §§ 3.303, 3.312.  Evidence must be presented showing that a service-connected disability is either the principal or contributory cause of death.  A service-connected disability is the principal cause of death when that disability, either singly or jointly with some other condition, was the immediate or underlying cause of death or was etiologically related thereto.  A contributory cause of death must be causally connected to death and must have substantially or materially contributed to death; combined to cause death; or aided or lent assistance to the production of death. 38 C.F.R. § 3.312.

Applicable law provides that service connection will be granted if it is shown that the veteran suffers from disability resulting from an injury suffered or disease contracted in line of duty, or for aggravation of a preexisting injury suffered or disease contracted in line of duty, in the active military, naval, or air service.  38 U.S.C.A. § 1110; 38 C.F.R. § 3.303.  That an injury occurred in service alone is not enough; there must be chronic disability resulting from that injury.  If there is no showing of a resulting chronic condition during service, then a showing of continuity of symptomatology after service is required to support a finding of chronicity.  38 C.F.R. § 3.303(b).  Service connection may also be granted for any disease diagnosed after discharge, when all the evidence, including that pertinent to service, establishes that the disease was incurred in service.  38 C.F.R. § 3.303(d).

Veterans who, during active service, served in the Republic of Vietnam during the period beginning on January [redacted], 1962, and ending on May 7, 1975, shall be presumed to have been exposed to an herbicide agent, unless there is affirmative evidence of non-exposure.  38 U.S.C.A. §§ 1116; 38 C.F.R. § 3.307.

If a veteran was exposed to a herbicide agent (to include Agent Orange) during active military, naval or air service and has contracted an enumerated disease (to include Type II diabetes and ischemic heart disease) to a degree of 10 percent or more at any time after service, the veteran is entitled to a presumption of service connection even though there is no record of such disease during service.  38 U.S.C.A. § 1116; 38 C.F.R. §§ 3.307(a)(6)(iii), 3.309(e), 3.313.

Notwithstanding the foregoing presumptive provisions, the Federal Circuit has determined that a claimant is not precluded from establishing service connection with proof of direct causation.  Combee v. Brown, 34 F.3d 1039, 1042 (Fed. Cir. 1994).  Thus, presumption is not the sole method for showing causation.

When there is an approximate balance of positive and negative evidence regarding the merits of an issue material to the determination of the matter, the benefit of the doubt in resolving each such issue shall be given to the claimant.  38 U.S.C.A. § 5107(b); 38 C.F.R. § 3.102.  When all of the evidence is assembled, VA is responsible for determining whether the evidence supports the claim or is in relative equipoise, with the Veteran prevailing in either event, or whether a fair preponderance of the evidence is against the claim, in which case the claim is denied.  Gilbert v. Derwinski, 1 Vet. App. 49, 55 (1990).  

The Board has reviewed all evidence in the claims file, and in the Veteran's "Virtual VA" electronic claims file, with an emphasis on the evidence relevant to this appeal.  Although the Board has an obligation to provide reasons and bases supporting its decision, there is no need to discuss, in detail, every piece of evidence of record.  Gonzales v. West, 218 F.3d 1378, 1380-81 (Fed. Cir. 2000).  The Board will summarize the relevant evidence as appropriate and the Board's analysis will focus on what the evidence shows, or fails to show, as to the claim.

The Veteran's STRs are silent for complaints, findings, treatment, or diagnosis relating to heart failure, apnea syndrome, and type II diabetes mellitus. 

Service personnel records show that the Veteran served as a cook at U-Tapao Royal Thai Air Force Base (RTAFB) in Thailand from March 1967 to June 1968.  His DD-Form 214 shows that his military occupational specialty (MOS) was Cook and that he was awarded the Vietnam Service Medal (VSM).

A December 1991 private treatment record notes that the Veteran had the onset of diabetes mellitus in 1987. 

A January 1993 Death Certificate notes that the Veteran died on January [redacted].  The immediate cause of death was heart failure and an underlying cause leading to the immediate cause of death was apnea syndrome.  It was noted that alcohol use probably contributed to his death.  

A September 2005 letter from J.W.M., MD notes that the Veteran had long standing type II diabetes and that it was not possible to separate the Veteran's extensive heart disease from diabetes, which over time is a macro- and micro-vascular disease leading to a great risk for cardiovascular events.  He noted that it was his opinion that diabetes mellitus was a causative factor in the Veteran's death.  

A July 2006 Personnel Information Exchange System (PIES) response notes that there were no records of exposure to herbicides regarding the Veteran. 

A March 2011 Joint Services Records Research Center (JSRRC) response notes that they could not document or verify that the Veteran was exposed to Agent Orange while serving at U-Tapao RTAFB.   

A March 2011 Formal Finding notes that the Veteran's exposure to herbicides could not be confirmed and details the development that was conducted in compliance with M21-1MR IV.ii.2.C.10.p

At the outset the Board notes that the evidence of record (including the Veteran's DD Form-214 and service personnel records) do not show that he had service in the Republic of Vietnam.  The appellant previously alleged that the Veteran's award of the VSM establishes that he presumptively was exposed to herbicides in service.  Notably, the VSM (awarded to the Veteran) was awarded to service members who served "in Vietnam and the contiguous waters or airspace thereover" or "in Thailand, Laos, or Cambodia or the airspace, thereover, and in direct support of operations in Vietnam."  Thus, the award of the medal does not of itself establish service on land in Vietnam. See MANUAL OF MILITARY DECORATIONS AND AWARDS, A-6 (Department of Defense Manual 1348.33-M, September 1996).  There is no objective evidence that the Veteran ever set foot on the ground in Vietnam during his service and exposure to herbicides may not be presumed on that basis.

The appellant more recently alleges that the Veteran was exposed to herbicides while serving at U-Tapao RTAFB during the Vietnam Era.  The appellant's representative has submitted copies of VA publications and other literature regarding the use of herbicides around the perimeters of military bases in Thailand.  The RO undertook appropriate development to verify whether the Veteran was in fact exposed to herbicides while serving at U-Tapao and received negative responses.  The Board notes that such development was in full compliance with the directives for Agent Orange exposure development in countries other than Vietnam outlined in the M21-MR adjudication manual.  The appellant's representative further alleges that the Veteran's duties as a "cook on the flight line" qualify for presumptive herbicide exposure at U-Tapao in that the flight line was near the perimeter.  The Board notes that the Veteran served as a cook and that the evidence of record does not show that he served in a capacity with regular perimeter visits or duty, to include near the flight line (as is required by the M21-MR regulations for conceding herbicide exposure for perimeter duty at enumerated RTAFBs, including U-Tapao).  There is no credible and corroborative evidence of record that the Veteran's MOS or assignments involved regular perimeter duty at U-Tapao RTAFB during this period and the evidence of record does not establish that the Veteran was exposed to herbicides from March 1967 to June 1968 at U-Tapao RTAFB.

In sum, the evidence of record does not establish that the Veteran was exposed to herbicides in service or that such exposure may be presumed; the presumptive provisions of 38 U.S.C.A. § 1116; 38 C.F.R. § 3.309(e) are not for application; and service connection for the cause of the Veteran's death on the basis that a death causing disability was due to exposure to herbicides is not warranted.   

Heart failure, apnea syndrome, and diabetes mellitus were not manifested in service and diabetes mellitus was not manifested in the Veteran's first post-service year.  Accordingly, service connection for the cause of the Veteran's death on the basis that a death-causing disability was service connected as incurred or aggravated in service (or on a presumptive basis as a chronic disease under 38 U.S.C.A. § 1112, 1113; 38 C.F.R. § 3.307, 3.309) is not warranted.

The appellant may still establish service connection for the cause of the Veteran's death by a showing that a death causing disability was causally related to the Veteran's active duty service.  The evidence of record does not suggest (nor does the appellant advance a theory suggesting) that any of his death causing disabilities were related to his active service (apart from alleged herbicide exposure addressed above).  Even taking into consideration the private physician's statement that diabetes mellitus was a causative factor in the Veteran's death, the private medical records show that diabetes mellitus was manifested in 1987, many years after service and do not suggest a causal relationship to the Veteran's service.  Likewise the evidence does not suggest that apnea syndrome or heart failure were related to the Veteran's service.  Neither the STRs nor post-service treatment records suggest a nexus between any of the Veteran's death causing disabilities and his service.  

Essentially, there is no means by which to link the cause of the Veteran's death to his service (or a service-connected disability) or further line of inquiry for so doing.  In light of the foregoing, the preponderance of the evidence is against the claim, and therefore the benefit-of-the-doubt doctrine does not apply.  38 U.S.C.A. § 5107(b); 38 C.F.R. § 3.102.  The claim must be denied.





ORDER

Service connection for the cause of the Veteran's death is not warranted; the appeal is denied.


____________________________________________
ALAN S. PEEVY
Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


